Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8791 Page 1 of 26




 1   Janice F. Mulligan (SBN 99080)
     mulligan@janmulligan.com
 2   Elizabeth A. Banham (SBN 131734)
     banham@janmulligan.com
 3   Brian K. Findley (SBN 251172)
     findley@janmulligan.com
 4   MULLIGAN, BANHAM & FINDLEY
     2442 Fourth Avenue, Suite 100
 5   San Diego, California 92101
     Telephone: (619) 238-8700
 6   Facsimile: (619) 238-8701
 7   Harvey C. Berger (SBN 102973)
     berger@bwrllp.com
 8   Timothy G. Williams (SBN 193810)
     williams@bwrllp.com
 9   Stephanie Reynolds (SBN 220090)
     reynolds@bwrllp.com
10   BERGER, WILLIAMS & REYNOLDS, LLP
     401 B Street, Suite 2000
11   San Diego, California 92101
     Telephone: (619) 595-1366
12   Facsimile: (619) 236-9677
13   Attorneys for Plaintiffs
14                          UNITED STATES DISTRICT COURT
15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
     SELENA MOORER, individually and on        Case No.: 3:16-cv-02816-AJB-NLS
17   behalf of others similarly situated,      Class Action
18         Plaintiffs,                         PLAINTIFFS’ OPPOSITION TO
                                               DEFENDANTS’ “MOTION TO
19   vs.                                       EXCLUDE PLAINTIFFS’ EXPERT
                                               WITNESSES: DR. MICHAEL
20   STEMGENEX MEDICAL GROUP,                  KAMINS AND DR. ELIOT
     INC., a California corporation;           HARTSTONE” RE PLAINTIFFS’
21   STEMGENEX, INC., a California             MOTION FOR CLASS
     corporation; STEM CELL RESEARCH           CERTIFICATION
22   CENTRE, INC., a California Corporation;
     ANDRE P. LALLANDE, D.O., an               [By Order Entered 12/27/18, Dkt. No.
23   Individual; SCOTT SESSIONS, M.D.,         120]
     and Individual; RITA ALEXANDER, an
24   Individual; and DOES 1-100,               Hearing:
                                               Judge: Hon. Anthony J. Battaglia
25         Defendants.                         Courtroom 4A
                                               Hearing Date: April 18, 2019
26                                             Hearing Time: 2:00 p.m.
27
28   ///



     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8792 Page 2 of 26




 1         Pursuant to Court Order entered December 27, 2018, Dkt. No. 120 (Order Nos.
 2   3 and 4), Plaintiffs SELENA MOORER, REBECCA KING, JENNIFER BREWER,
 3   and ALEXANDRA GARDNER, individually and on behalf of others similarly
 4   situated (“Plaintiffs”), submit this Opposition to the motion filed by Defendant
 5   ANDRE P. LALLANDE, D.O. to Strike Reports of Dr. Michael Kamins and Dr. Eliot
 6   Hartstone (Dkt. No. 110), and the Joinder filed by Defendants STEMGENEX
 7   MEDICAL GROUP, INC., STEMGENEX, INC., STEM CELL RESEARCH
 8   CENTRE, INC., and RITA ALEXANDER (Dkt. No. 112), regarding Plaintiffs’
 9   Motion for Class Certification.
10         This Court’s December 27, 2018 Order construed Defendants’ Motion (and
11   Joinder) as one of the two of Defendants’ “Motions to Exclude Plaintiffs’ Expert
12   Witnesses,” and permitted Plaintiffs to separately oppose the Motion.
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8793 Page 3 of 26




 1                             TABLE OF CONTENTS
 2
 3   TABLE OF AUTHORITIES ………………………………………….                               ii
 4
 5
     I. SUMMARY OF OPPOSITION ……………………………………                              1
 6
     II. ADMISSION OF EXPERT WITNESS TESTIMONY …………...                    3
 7
     III. CLASS ACTIONS AND SURVEY TESTING …………………..                      5
 8
     IV. PLAINTIFFS’ EXPERTS ARE EMINENTLY QUALIFIED …...                 8
 9
     V. DEFENDANTS’ EXPERTS ARE UNQUALIFIED TO
10        RENDER OPINIONS AND CRITICISMS OF
          PLAINTIFFS’ EXPERTS ………………………………………                             9
11
12   VI. PLAINTIFFS’ SURVEY WAS PROPERLY CREATED
          AND ADMINISTERED BY EXPERTS IN THE FIELD ……. .                  11
13
14
     VII. THE SURVEY METHODOLOGY WAS SOUND ……………                          13

15   VIII. DEFENDANTS’ CHALLENGES TO THE SURVEY
           REVEAL A LACK OF EXPERTISE …………………………                          14
16
     IX. CONCLUSION …………………………………………………                                   19
17
18
19
20
21
22
23
24
25
26
27
28

                                           i
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8794 Page 4 of 26




 1                             TABLE OF AUTHORITIES
 2
 3   CASES:
 4   Alcantar v. Hobart Serv.
 5         No. ED CV 11–1600 PSG (SPx), 2013 WL 156530
           (C.D. Cal. Jan. 15, 2013) ………………………………………..                     7
 6
     Ass Armor, LLC v. Under Armour, Inc.
 7         2016 WL 7156092 (S.D. Fla. 2016) …………………………….                   14
 8   Classic Foods Int’l Corp. v. Kettle Foods, Inc.
           2006 WL 5187497 (C.D. Cal. Mar. 2, 2006) ……………………               6
 9
     Clicks Billiards, Inc. v. Sixshooters, Inc.
10         251 F.3d 1252 (9th Cir. 2001) …………………………………..                   6, 7
11   Comcast Corp. v. Behrend
          569 U.S. 27 (2016) ………………………………………………                            5, 20
12
     Daubert v. Merrell Dow Pharmaceuticals, Inc.
13        509 U.S. 579 (1993) ……………………………………………..                          3, 4, 5,
14
                                                                           20

15   Ellis v. Costco Wholesale Corp.
            657 F.3d 970 (9th Cir. 2011) ………………………………........              4
16
     Estate of Barabin v. AstenJohnson, Inc.
17         740 F.3d 457 (9th Cir. 2014) …………………………………....                  4
18   Fitzhenry-Russell v. Dr. Pepper Snapple Group, Inc.
           2018 WL 3126385 (N.D. Cal. 2018) ……… ……………………                   4
19
     Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc.
20         618 F.3d 1025 (9th Cir. 2010) …………………………………..                   6
21   Gallo Winery v. Gallo Cattle Co.
           967 F.2d 1280 (9th Cir.1992) …………………………………...                   7
22
     GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D., P.C.
23       769 F.Supp.2d 630 (S.D.N.Y. 2011) ……………………………                     13
24
     Guido v. L’Oreal USA, Inc.
25        2014 WL 6603730 (C.D. Cal. 2014) ………………………........               3
26   Hadley v. Kellogg Sales Company
          324 F.Supp.3d 1084 (N.D. Cal. 2018) …………………………..                 5, 6
27
     Icon Enterprises Int'l, Inc. v. Am. Prod. Co.
28         No. CV 04-1240 SVW PLAX, 2004 WL 5644805
           (C.D. Cal. Oct. 7, 2004) …………………………………………                       7
                                             ii
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8795 Page 5 of 26




 1                    TABLE OF AUTHORITIES (CONTINUED)
 2
 3   CASES (CONTINUED):
 4   In re 5-Hour Energy Marketing and Sales Practices Litigation
 5          2017 WL 2559615 (C.D. Cal. 2017) ……………………………                  8

 6   In re ConAgra Foods, Inc.
            90 F.Supp.3d 919 (C.D. Cal. 2015) …………………………......            3, 4, 5, 8
 7
     In re Sony Vaio Computer Notebooktrackpad Litigation
 8          2013 WL 12116137 (S.D. Cal. 2013) ……………………………                 4, 5
 9   Kwan Software Eng’g, Inc. v. Foray Techs., LLC
          No. C12-03762 SI, 2014 WL 572290
10        (N.D. Cal. Feb. 11, 2014) ……………………………………….                      7
11   Lewis Galoob Toys, Inc. v. Nintendo of America, Inc.
           780 F.Supp. 1283 (N.D. Cal.1991) ………………………………                  7
12
     Mannion v. Coors Brewing Co.
13        No. 04-cv-1187, order entered Dec. 7, 2007
14
          (S.D.N.Y. 2007) …………………………………………………                             10

15   Microsoft Corp. v. Motorola, Inc.
          904 F.Supp.2d 1109 (W.D. Wash. 2012) ……………………….                 6
16
     Morales v. Kraft Foods Group, Inc.
17        2017 WL 2598556 (C.D. Cal. 2017) ……………………………                    6, 8
18   Plasti Dip International, Inc. v. Rust-Oleum Brands Company
     and Rust-Oleum Corporation
19          No. 14-cv-1831, order entered Feb. 13, 2017
            (D. Minn. 2017) …………………………………………………                           10
20
     Primiano v. Cook
21         598 F.3d 558 (9th Cir. 2010) ……………………………………                    5
22   Sali v. Corona Regional Medical Center
            909 F.3d 996 (9th Cir. 2018) ……………………………………                   6
23
24   Sementilli v. Trinidad Corp.
          155 F.3d 1130 (9th Cir. 1998) …………………………………..                   5
25
     Southland Sod Farms v. Stover Seed Co.
26         108 F.3d 1134 (9th Cir.1997) ……………………………….......               7
27   Stone v. Advance America, Cash Advance Centers Inc.
           278 F.R.D. 562 (S.D. Cal. 2011) ………………………………..                 4, 6
28

                                          iii
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8796 Page 6 of 26




 1                    TABLE OF AUTHORITIES (CONTINUED)
 2
 3   CASES (CONTINUED):
 4   THOIP v. Walt Disney Co.
 5       690 F.Supp.2d 218 (S.D.N.Y. 2010) ……………………………                    14

 6   Wendt v. Host Int’l, Inc.
          125 F.3d 806 (9th Cir. 1997) ……………………………………                     6
 7
 8
     STATUTES & RULES:
 9
     Fed. R. Evid. 403 ……………………………………………………….                             9
10
     Fed. R. Evid. 702 ……………………………………………………….                             3, 9
11
     Fed. R. Evid. 703 ……………………………………………………….                             3, 9
12
13
14
     SECONDARY AUTHORITY:

15   Manual for Complex Litigation
         (4th ed. 2018) ……………………………………………………                              13, 14
16
     William thB. Rubenstein, Newberg on Class Actions
17         (5 ed. 2016) ……………………………………………………..                            3, 4
18
19
20
21
22
23
24
25
26
27
28

                                          iv
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8797 Page 7 of 26




 1                            I. SUMMARY OF OPPOSITION
 2         The crux of Plaintiffs’ case and their underlying Motion for Class Certification
 3   (“Motion”) is that medically disabled individuals were induced by “Defendants”1 (also
 4   known as “StemGenex”) into purchasing a “stem cell therapy treatment” (“SCTT”)
 5   after seeing Stemgenex’s “Patient Satisfaction Ratings” (“PSR”) used on its website
 6   home page and in advertisement emails. As illustrated in Plaintiffs’ Motion, the PSR
 7   was presented in a circular pie-chart depicting surveyed patient responses such as:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         1
            As used in Plaintiffs’ Motion, and for purposes of this opposition, the term
28   “Defendants” includes STEMGENEX MEDICAL GROUP, INC.; STEMGENEX,
     INC.; STEM CELL RESEARCH CENTRE, INC.; ANDRE P. LALLANDE, D.O.;
     and RITA ALEXANDER.
                                             1
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8798 Page 8 of 26




 1          Evidence supporting Plaintiffs’ Motion demonstrates that class members relied
 2   on that PSR advertising when deciding to purchase StemGenex’s SCTT. Plaintiffs
 3   argue that StemGenex did not have cumulative 100% satisfaction with its SCTT
 4   (combining “83% Exceed My Expectations” and “17% Met My Expectations”), and
 5   the PSR was therefore false and misleading. Plaintiffs’ Motion includes documentary
 6   and testimonial evidence—affidavits, and deposition transcripts from class members,
 7   witnesses, and Defendants—supporting their claims. While the legality of the
 8   marketing is a trial issue, its materiality is relevant to class certification, and Plaintiffs’
 9   evidence supports the conclusion that class treatment is appropriate because of the
10   significant effect the PSR had on class members.
11          Separate from the documentary and testimonial evidence obtained from
12   Defendants and class members, and in accordance with accepted survey methodology,
13   Dr. Michael Kamins and Dr. Eliot Hartstone designed and conducted a survey of a
14   similar group of potential consumers to determine the effect of the Defendants’
15   advertisements on their decision-making. The survey revealed that reasonable
16   consumers were influenced by Defendants’ PSR, finding that the advertising was a
17   material factor in choosing StemGenex’s SCTT.
18          While Defendants do not deny the PSR was prominently displayed on their
19   website home page, an undercurrent of Defendants’ opposition to certification seeks to
20   establish that the PSR could not possibly have been a compelling reason that
21   consumers select StemGenex; in the Motion to Strike as to Drs. Hartstone and
22   Kamins, they make the same argument (without supporting evidence). Defendants
23   also lodge several ancillary attacks on Plaintiffs’ experts’ qualifications and on the
24   survey design from two individuals unqualified to make those attacks (Dr. Chiagouris
25   and Mr. Falkenhagen). Moreover, Defendants offer no competing survey they
26   conducted. Ultimately, Defendants’ objections are unavailing because Plaintiffs’
27   experts’ survey is admissible, and its weight supports Plaintiffs’ contentions that the
28   PSR was a material factor in consumers’ decision-making process to select

                                                   2
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8799 Page 9 of 26




 1   StemGenex. This provides an additional pillar of evidence supporting class
 2   certification.
 3                    II. ADMISSION OF EXPERT WITNESS TESTIMONY
 4          “Scientific, technical, or other specialized knowledge” by a qualified expert will
 5   be admitted if it will “help the trier of fact to understand the evidence or to determine
 6   a fact in issue.” Fed. R. Evid. 702. An expert witness may provide opinion testimony
 7   if: (1) the testimony is based upon sufficient facts or data; (2) the testimony is the
 8   product of reliable principles and methods; and (3) the expert has reliably applied the
 9   principles and methods to the facts of the case. Fed. R. Evid. 702. Additionally, Rule
10   703 provides that “an expert may base an opinion on facts or data in the case that the
11   expert has been made aware of or personally observed,” regardless of whether they are
12   admissible. Fed. R. Evid. 703.
13          Expert testimony is admissible pursuant to Rules 702 and 703 if it is both
14   relevant and reliable. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
15   589 (1993). Reliability translates into a two-part inquiry: is the expert qualified, and is
16   the testimony reliable. Newberg on Class Actions § 20:63 (5th ed. 2016).
17
            “In addition to evaluating an expert’s reliability, a trial court must also
18
            determine whether an expert has “appropriate qualifications—i.e., some
19          special knowledge, skill, experience, training or education.” [Citation.]
20          “Rule 702 contemplates a broad conception of expert qualifications.”
21
     Guido v. L’Oreal USA, Inc., 2014 WL 6603730, *7 (C.D. Cal. 2014) (internal
22
     citation). “In the Ninth Circuit, an expert may be qualified to offer a particular opinion
23
     either as a result of practical training or academic experience.” In re ConAgra Foods,
24
     Inc., 90 F.Supp.3d 919, 953 (C.D. Cal. 2015) (internal citations), aff’d sub nom.
25
     Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir. 2017), and aff’d sub nom.
26
     Briseno v. ConAgra Foods, Inc., 674 Fed.Appx. 654 (9th Cir. 2017).
27
28

                                                 3
     PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
     RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8800 Page 10 of 26



            “The threshold for qualification is low for purposes of admissibility;
  1
            minimal foundation of knowledge, skill, and experience suffices.” PixArt
  2         Imaging, Inc. v. Avago Tech. Gen. IP (Singapore) Pte. Ltd., No. C 10–
  3         00544 JW, 2011 WL 5417090, *4 (N.D. Cal. Oct. 27, 2011). Prior
            experience need not consist of prior expert testimony on the same issue.
  4         See Matuez v. Lewis, No. CV 11–7411–JVS (JPR), 2012 WL 3582122,
  5         *8 (C.D. Cal. May 9, 2012), report and recommendation adopted, 2012
            WL 3582629 (C.D. Cal. Aug. 20, 2012) (“If witnesses could not testify
  6
            for the first time as experts, we would have no experts”).
  7
  8   Id.
  9         Once an expert is deemed qualified, “[t]he duty falls squarely upon the district
 10   court to ‘act as a gatekeeper to exclude junk science that does not meet Federal Rule
 11   of Evidence 702’s reliability standards.’ ” Estate of Barabin v. AstenJohnson, Inc.,
 12   740 F.3d 457, 463 (9th Cir. 2014) (quoting Ellis v. Costco Wholesale Corp., 657 F.3d
 13   970, 982 (9th Cir. 2011)). “Before admitting expert testimony, the trial court must
 14   make ‘a preliminary assessment of whether the reasoning or methodology underlying
 15   the testimony is scientifically valid and of whether that reasoning or methodology
 16   properly can be applied to the facts in issue.’ ” In re Sony Vaio Computer
 17   Notebooktrackpad Litigation, 2013 WL 12116137, *8 (J. Battaglia) (S.D. Cal. 2013),
 18   citing Daubert. Where research evidences a “valid and widely used scientific method
 19   to measure certain issues,” it is admissible. Stone v. Advance America, Cash Advance
 20   Centers Inc., 278 F.R.D. 562, 568 (J. Battaglia) (S.D. Cal. 2011). Other factors
 21   include: whether the expert’s opinion is based on reasonable assumptions at least
 22   arguably grounded in reliable data; whether reliable methodologies were applied to
 23   the facts; whether the expert accounted for possibilities of alleged injury flowing from
 24   conduct other than the alleged unlawful conduct; and whether any reasonable
 25   alternatives were considered. Newberg § 20:63.
 26         Yet, the trial court’s duty “is to evaluate the soundness of the expert’s
 27   methodology, not the correctness of the expert’s conclusions.” Fitzhenry-Russell v.
 28   Dr. Pepper Snapple Group, Inc., 2018 WL 3126385, *2 (N.D. Cal. 2018), citing

                                                 4
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8801 Page 11 of 26




  1   Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). In fact, the inquiry into
  2   admissibility of expert opinion is a “flexible one,” where “[s]haky but admissible
  3   evidence is to be attacked by cross examination, contrary evidence, and attention to
  4   the burden of proof, not exclusion.” Primiano, 598 F.3d at 564; see also Hadley v.
  5   Kellogg Sales Company, 324 F.Supp.3d 1084, 1107 (N.D. Cal. 2018), quoting
  6   Primiano, 598 F.3d at 564, and citing Daubert, 509 U.S. at 594, 596. “In other words,
  7   ‘[t]he Court has broad discretion and flexibility in assessing an expert’s reliability.’ ”
  8   Hadley, 324 F.Supp.3d at 1107 (internal citations). Overall, “[i]n determining whether
  9   expert testimony is admissible under Rules 702, the district court must keep in mind
 10   Rule 702’s broad parameters of reliability, relevancy, and assistance to the trier of
 11   fact.” In re Sony Vaio Computer Notebooktrackpad Litigation, 2013 WL 12116137,
 12   *8, citing Sementilli v. Trinidad Corp., 155 F.3d 1130,1134 (9th Cir. 1998). When an
 13   expert’s proposed methodology is not attacked, and indeed, where it is well-accepted
 14   in the scientific community, it is admissible. See, e.g., In re ConAgra Foods, Inc., 90
 15   F.Supp.3d at 947 (where experts disagreed on the appropriateness of a certain
 16   methodology, “the disagreements go to the weight of the results produced by ... [the]
 17   methodology, not to its reliability”). And when the attack is made simply on the
 18   expert’s proposal to conduct the testing and conclusions, it is error to exclude it. See
 19   Hadley, 324 F.Supp.3d at 1107 (internal citations).
 20                    III. CLASS ACTIONS AND SURVEY TESTING
 21         Whether an expert’s opinion is “sufficiently reliable from a methodological
 22   standpoint—and therefore admissible under Daubert—is also a different issue from
 23   whether [it] satisfies Comcast Corp. v. Behrend, 569 U.S. 27 (2016). In re ConAgra
 24   Foods, Inc., 90 F.Supp.3d at 946 (“Admissibility [under Daubert] turns on whether
 25   [an expert’s] methodology is sufficiently reliable; whether it satisfies Comcast and
 26   shows that a class should be certified is another question altogether.”); see also
 27   Hadley, 324 F.Supp.3d at 1106.
 28

                                                  5
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8802 Page 12 of 26



            Indeed, in evaluating challenged expert testimony in support of class
  1
            certification, a district court should evaluate admissibility under the
  2         standard set forth in Daubert. Ellis, 657 F.3d at 982. But admissibility
  3         must not be dispositive. Instead, an inquiry into the evidence’s ultimate
            admissibility should go to the weight that evidence is given at the class
  4         certification stage. This approach accords with our prior guidance that a
  5         district court should analyze the “persuasiveness of the evidence
            presented” at the Rule 23 stage. Id.
  6
  7
      Sali v. Corona Regional Medical Center, 909 F.3d 996, 1006 (9th Cir. 2018).
  8
            In addition, in the Ninth Circuit as a general matter, “[c]hallenges to survey
  9
      methodology go to the weight given the survey, not its admissibility.” Hadley, 324
 10
      F.Supp.3d at 1107, quoting Wendt v. Host Int’l, Inc., 125 F.3d 806, 814 (9th Cir.
 11
      1997); see also Microsoft Corp. v. Motorola, Inc., 904 F.Supp.2d 1109, 1120 (W.D.
 12
      Wash. 2012) (“Microsoft’s criticisms of Mr. Sukumar’s survey go to issues of
 13
      methodology, survey design, reliability ... [and] critique of conclusions, and therefore
 14
      go to the weight of the survey rather than its admissibility.”) Criticisms about a
 15
      survey’s “fail[ure] to replicate real world conditions”—“valid as they may be”—“go
 16
      to ‘issues of methodology, design, reliability, ... and critique of conclusions,’ and
 17
      therefore ‘go to the weight of the survey rather than its admissibility.’ ” Fortune
 18
      Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1037-38
 19
      (9th Cir. 2010) (quoting Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252,
 20
      1263 (9th Cir. 2001)). Attacks on such testing, surveys or analysis are to be made at
 21
      trial. Morales v. Kraft Foods Group, Inc., 2017 WL 2598556, *14 (C.D. Cal. 2017);
 22
      Hadley, 324 F.Supp.3d at 1108; Stone, 278 F.R.D. at 568 (criticisms of a margin of
 23
      error go to the weight ascribed at trial, not admissibility). As one court has
 24
      commented, “[a]ny survey is of necessity an imperfect mirror of actual customer
 25
      behavior under real life conditions. Any flaws in the survey may be elucidated on
 26
      cross-examination, so that the finder of fact can appropriately adjust the weight it
 27
      gives to the survey's results.” Classic Foods Int’l Corp. v. Kettle Foods, Inc., 2006
 28

                                                 6
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8803 Page 13 of 26




  1   WL 5187497, *7 (C.D. Cal. Mar. 2, 2006) (internal quotation marks omitted and
  2   alteration adopted)).2
  3
                  As a general rule, “courts within the Ninth Circuit are reluctant to
  4
            exclude survey evidence on the basis of an overinclusive or
  5         underinclusive target population.” Icon Enterprises Int'l, Inc. v. Am.
  6         Prod. Co., No. CV 04-1240 SVW PLAX, 2004 WL 5644805, at *26
            (C.D. Cal. Oct. 7, 2004). . . . Kwan Software Eng’g, Inc. v. Foray Techs.,
  7         LLC, No. C12-03762 SI, 2014 WL 572290 (N.D. Cal. Feb. 11, 2014),
  8         considered a survey of law enforcement personnel who used photographs
            at work. Id. at *4. The plaintiff sought to have the survey admitted to
  9
            prove that the defendant's advertising for VeriPic software, which
 10         provided digital evidence-related software to police and fire departments,
 11         was false or deceptive. Id. at *1. Kwan Software adopted the following
            standard:
 12
 13                      To assess the validity and reliability of a survey, a
                   court should consider a number of criteria, including
 14
                   whether: (1) the proper universe was examined and the
 15                representative sample was drawn from that universe; (2) the
 16
                   survey's methodology and execution were in accordance
      2
 17     As Judge Morrow also summarized regarding survey evidence in In re ConAgra
      Foods, Inc., 90 F.Supp.3d at 949: “See Southland Sod Farms v. Stover Seed Co., 108
 18   F.3d 1134, 1143 n. 8 (9th Cir.1997) (“However, ‘as long as they are conducted
      according to accepted principles,’ survey evidence should ordinarily be found
 19   sufficiently reliable under Daubert. Unlike novel scientific theories, a jury should be
      able to determine whether asserted technical deficiencies undermine a survey’s
 20   probative value,” quoting Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1292 (9th
      Cir.1992)); id. at 1143 (the fact that a survey that was conducted only in the southern
 21   portion of the state and asked leading questions went to the weight of the evidence,
      not the admissibility of the survey); see also Clicks Billiards, Inc. v. Sixshooters, Inc.,
 22   251 F.3d 1252, 1263 (9th Cir.2001) (“Treatment of surveys is a two-step process.
      First, is the survey admissible? That is, is there a proper foundation for admissibility,
 23   and is it relevant and conducted according to accepted principles? This threshold
      question may be determined by the judge. Once the survey is admitted, however,
 24   follow-on issues of methodology, survey design, reliability, the experience and
 25
      reputation of the expert, critique of conclusions, and the like go to the weight of the
      survey rather than its admissibility. These are issues for a jury or, in a bench trial, the
 26   judge”); Alcantar v. Hobart Serv., No. ED CV 11–1600 PSG (SPx), 2013 WL
      156530, *4 (C.D. Cal. Jan. 15, 2013) (“[A]ny problems with the response rate affect
 27   the weight, and not the admissibility of the study”); . . . Lewis Galoob Toys, Inc. v.
      Nintendo of America, Inc., 780 F.Supp. 1283, 1296 (N.D.Cal.1991) (holding that the
 28   alleged under-inclusiveness of a survey in a copyright infringement action affected
      “the weight of the survey, not its admissibility”), aff’d, 964 F.2d 965 (9th Cir.1992),
      cert. denied, 507 U.S. 985, 113 S.Ct. 1582, 123 L.Ed.2d 149 (1993).”
                                                   7
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8804 Page 14 of 26



                   with generally accepted standards of objective procedure
  1
                   and statistics in the field of such surveys; (3) the questions
  2                were leading or suggestive; (4) the data gathered were
  3                accurately reported; and (5) persons conducting the survey
                   were recognized experts. Id. at *4 (quoting Medisim Ltd. v.
  4                BestMed LLC, 861 F.Supp.2d 158, 166 (S.D.N.Y. 2012)).
  5
  6   Morales v. Kraft Foods Group, Inc., 2017 WL 2598556, at *12.
  7         “[U]sing current research results to draw inferences about past consumer
  8   behavior is a regular practice in litigation.” In re ConAgra Foods, Inc., 90 F.Supp.3d
  9   919, 1028 (C.D. Cal. 2015). This is because the existence of a consumer survey or
 10   other market research testing consumer reactions to an advertising statement, and how
 11   they valued it compared to other attributes, lends support to evidence of materiality
 12   across the class. See In re 5-Hour Energy Marketing and Sales Practices Litigation,
 13   2017 WL 2559615, *8 (C.D. Cal. 2017) (Plaintiffs failed to establish materiality
 14   because they presented no such survey, nor explain how tested statements were a
 15   factor in decision-making.) Applying these legal criteria to the survey conducted by
 16   Drs. Hartstone and Kamins, this Court should conclude it is admissible, entitled to
 17   great weight, and supports class certification.
 18         IV. PLAINTIFFS’ EXPERTS ARE EMINENTLY QUALIFIED
 19         Dr. Eliot Hartstone has a B.S. degree, and both an M.S. degree and a Ph.D.
 20   from NYU. Dkt. No. 95-11, p. 5. He has been working in the field of market research
 21   for over 30 years, which has included conducting hundreds of surveys (including in
 22   litigation). Id. He has also authored over a dozen written works in the field. Id., at pp.
 23   6-7. Dr. Hartstone is unquestionably a qualified market research expert. Defendants do
 24   not argue otherwise.
 25         Dr. Michael Kamins has both B.B.A and M.B.A. degrees in Statistics, and a
 26   Ph.D. in Marketing with a minor in Quantitative Methods from NYU. Dkt. No. 104, p.
 27   63. He has over 30 years’ experience teaching, authoring scores of works, speaking,
 28   and working in the market research field, including litigated matters. Id., at pp. 63-78.

                                                  8
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8805 Page 15 of 26




  1   Dr. Kamins has been retained as an expert witness and testified in a myriad of cases in
  2   his career, for the very issues he was retained in this case. Id., at pp. 80-81. He is also
  3   currently the Director of Online Programs and a professor at Claremont University.
  4   Id., at p. 2, ¶ 2. Relative to his work in this case, Dr. Kamins has extensive teaching
  5   and consulting experience. Dkt. No. 104, pp. 9-12, ¶¶ 11-12 and 18. His 30+ year
  6   career has focused on how consumers interpret advertising and promotional materials.
  7   Id., at p. 10, ¶ 13. Dr. Kamins has conducted over 600 consumer surveys in both
  8   theoretical study and applied research. Id., at p. 10, ¶ 14, and p. 11, ¶ 17. He is
  9   extensively published in the area of survey research. Id., at pp. 10-11, ¶¶ 15-16. Dr.
 10   Kamins is exceptionally qualified as a market research expert, and Defendants do not
 11   seriously contend to the contrary.
 12   V. DEFENDANTS’ EXPERTS ARE UNQUALIFIED TO RENDER OPINIONS
 13                    AND CRITICISMS OF PLAINTIFFS’ EXPERTS
 14         Plaintiffs object that Dr. Chiagouris and Mark Falkenhagen are not qualified to
 15   render the opinions they have offered as “expert” witnesses in Defendants’ motion
 16   concerning Plaintiffs’ survey. Drs. Hartstone and Kamins each have more than thirty
 17   years of experience and practice in survey and marketing. By contrast, neither Dr.
 18   Chiagouris nor Mark Falkenhagen qualify as an “expert” witness for the purposes
 19   offered by Defendants under Federal Rules of Evidence 702/703 because: neither have
 20   the qualifications or knowledge required to offer opinions about Plaintiffs’ survey
 21   evidence; their testimony is not based on sufficient facts or data about the survey
 22   conducted; and they have not demonstrated their opinions are rooted in reliable
 23   principles and methods concerning survey methodology. Their opinions are thus
 24   inadmissible and should be stricken. See also Fed R. Evid. 403.
 25         According to Dr. Chiagouris, his experience is rooted in marketing and
 26   branding, not consumer surveys. While Dr. Chiagouris contends he relied on the same
 27   treatises as Dr. Kamins, Dkt. No. 117-28, ¶ 16, unlike Dr. Kamins and Dr. Hartstone,
 28   Dr. Chiagouris has no litigation or academic experience, education, or training in

                                                  9
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8806 Page 16 of 26




  1   survey design. He is also not a statistician (as is Dr. Kamins), yet he seeks to provide
  2   testimony about Dr. Kamins’s statistical analyses. Dr. Chiagouris also has no peer
  3   reviewed publications or recognition related to survey work or statistics. He is simply
  4   not qualified to offer the opinions Defendants solicited from him.
  5         In Mannion v. Coors Brewing Co., No. 04-cv-1187, order entered Dec. 7, 2007
  6   (S.D.N.Y. 2007), Dr. Chiagouris was designated as an expert for plaintiff in a
  7   trademark infringement case, but he was deemed unqualified to testify as an expert
  8   witness. The court observed that Dr. Chiagouris rendered opinions without the
  9   information he regarded was necessary, he had no empirical basis for his assumptions,
 10   and there was “no data” underlying his conclusions. Here, because Dr. Chiagouris
 11   conducted no survey of his own, he has no data to offer to contradict Drs. Hartstone
 12   and Kamins’s data. More recently, in Plasti Dip International, Inc. v. Rust-Oleum
 13   Brands Company and Rust-Oleum Corporation, No. 14-cv-1831, order entered Feb.
 14   13, 2017 (D. Minn. 2017), Dr. Chiagouris was retained by plaintiffs to assist in their
 15   case pursuing trademark violations based on brand confusion. The Magistrate Judge
 16   granted Defendants’ motion to disqualify Dr. Chiagouris in part, because of several
 17   deficiencies with Dr. Chiagouris’s work. Principally, Dr. Chiagouris sought to offer
 18   opinions based on his own observations of product placement, without conducting
 19   any type of survey. Most critically, Dr. Chiagouris’s attempts to testify about brand
 20   confusion were excluded because by failing to conduct a survey and failing to
 21   interview any consumers he did not apply branding and marketing expertise to his
 22   determinations regarding confusion. These cases are illustrations of how Dr.
 23   Chiagouris’s criticisms of Drs. Hartstone and Kamins are specious. He has attempted
 24   to offer his own opinions about consumer confusion issues with far less information
 25   than the survey Plaintiffs’ experts conducted, and without having applied appropriate
 26   expert analysis to his work. All of his opinions should be excluded as inadmissible.
 27         Defendants’ other purported expert witness, Mr. Falkenhagen, submitted a
 28   declaration (Dkt. No. 117-29) without information sufficient to deem him an expert

                                                10
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8807 Page 17 of 26




  1   witness in this case. He is certainly not an expert for the matters on which he attests,
  2   even based on his summary of qualifications. His qualifications are limited to
  3   paragraph 3 on page 4 of his declaration, in which he generally describes that he is a
  4   partner in a forensic consulting firm. He has a B.S. in Business Administration but he
  5   has no advanced degrees, and his only connection to anything in this case is that he
  6   generally claims to have calculated damages in class actions. Id. No CV is submitted
  7   with his declaration. Mr. Falkenhagen’s declaration alludes to his “qualifications and
  8   experience” in an Attachment B to his declaration, id, but there is no such document
  9   attached to his declaration or elsewhere filed with Defendants’ filings as far as
 10   Plaintiffs can find.
 11         Mr. Falkenhagen has no experience, education, or training in market or survey
 12   design or consumer research. He has no peer reviewed publications, and offers no
 13   recognition in any field remotely related to market or survey work. He has no
 14   experience in health care cases, consumer behavior, or marketing or advertising
 15   generally. Mr. Falkenhagen simply has offered no qualifications to be accepted as an
 16   expert witness on the survey issues his declaration opines at pages 12-17, paragraphs
 17   19-23 of Dkt. No. 117-29. Neither Plaintiffs nor this Court can evaluate any of his
 18   opinions or conclusions in the context of any experience he claims to have, and in
 19   fact, his declaration suggests that he has no experience with market research or
 20   surveys at all. All of his opinions should be excluded as inadmissible.
 21           VI. PLAINTIFFS’ SURVEY WAS PROPERLY CREATED AND
 22                    ADMINISTERED BY EXPERTS IN THE FIELD
 23         Despite the deficiencies with Defendants’ witnesses’ qualifications and
 24   experience, criticisms of Plaintiffs’ experts’ survey are not well-formed in the
 25   underlying evidence when viewed under the correct legal standards. As Dr. Hartstone
 26   described in his original declaration, he was retained to work with Dr. Kamins to
 27   conduct a survey of target market consumers to determine both the relative importance
 28   of StemGenex’s PSR in their decision-making, and if they were at all misled by the

                                                11
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8808 Page 18 of 26




  1   PSR. Dkt. No. 95-11, p. 2, ¶ 3. Dr. Hartstone worked with Dr. Kamins to conduct an
  2   online panel survey, review and test data. Id., at p. 2, ¶ 4. Dr. Hartstone monitored and
  3   collected data, including by setting survey parameters as is customary in the field. Id.,
  4   at pp. 2-3, ¶¶ 5-7. Ultimately, Dr. Hartstone tabulated data to explain the results of the
  5   survey regarding consumers’ beliefs about the relative importance of factors in
  6   considering stem cell therapy, and what they believed about the PSR. Id., at p. 3, ¶ 8.
  7         Dr. Kamins similarly described that he was retained to conduct the study to
  8   examine consumer responses to StemGenex’s PSR and its website. Dkt. No. 104, p. 2,
  9   ¶ 3. He reviewed excerpts from defense witness deposition testimony to obtain
 10   background information for the project. Id., at p. 2, ¶ 5. Ultimately, Dr. Kamins
 11   generated a 40–page report of his work with Dr. Hartstone, including the entire survey
 12   process, and his conclusions. Id., at p. 2, ¶ 4, and pp. 5-44. Dr. Kamins’s material also
 13   incorporated Dr. Hartstone’s “Methodology Report.” Id., at pp. 100-104. And the
 14   entirety of Dr. Hartstone and Dr. Kamins’s survey, results, and raw data were all
 15   revealed by Dr. Kamins and are on file with this Court. Dkt. No. 104, pp. 106-219.
 16         Drs. Hartstone and Kamins’s survey design was simple, yet intended to
 17   examine a key issue: Did StemGenex’s addition of a small disclaimer to its allegedly
 18   misleading PSR alter the decision-making of consumers in deciding whether to
 19   purchase stem cell therapy? Quite simply, the survey was designed to test the
 20   materiality of the allegedly misleading PSR. To perform this test, Dr. Kamins
 21   designed the survey to compare the responses of two groups of identical consumers
 22   when viewing StemGenex’s main website page with the PSR: one version of the
 23   StemGenex page from March 21, 2015, without the added “disclaimer,” and one
 24   version of the StemGenex page from May 16, 2016, with the added “disclaimer.” Dkt.
 25   No. 104, pp. 5-7, ¶¶ 1-6. The survey was able to test consumers to evaluate their
 26   responses by adding nine other factors to consider and weigh, assessing how much
 27   influence the StemGenex statements had on consumers and how the information was
 28

                                                 12
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8809 Page 19 of 26




  1   interpreted by consumers. Id., at pp. 6-7, ¶¶ 4-5.3 After conducting the survey, Dr.
  2   Kamins’ was able to evaluate consumer responses and see that the PSR without a
  3   disclaimer was more influential than the PSR with a disclaimer. Dkt. No. 104, pp. 7-9,
  4   ¶¶ 7-10. He concludes that tends to show the PSR’s materiality in consumer decision-
  5   making. Id.
  6                 VII. THE SURVEY METHODOLOGY WAS SOUND
  7          Drs. Hartstone and Kamins designed a survey to comport with a Federal
  8   Judicial Center survey research reference guide, Daubert, and an American Bar
  9   Association legal, scientific and design publication. Dkt. No. 104, p. 13, ¶ 20. The
 10   web-based survey designed here was deemed to be particularly effective because, as
 11   the ABA treatise advises, deceptive advertising studies make web surveys
 12   advantageous for four reasons:
 13        Target consumers (here, chronically ill individuals) are more easily identified;
 14        Internet survey eliminate “interviewer” errors;
 15        Respondent are geographically diverse; and
 16        Visual stimuli are available, as they were for class members.
 17   Id., at pp. 13-14, ¶¶ 21-22.
 18          The survey conducted by Drs. Kamins and Hartstone also complied with the
 19   parameters discussed in the Manual for Complex Litigation: the population was
 20   properly chosen and defined; the sample chosen was representative of the population;
 21   the data gathered was accurately reported; and the data was analyzed in accordance
 22   with accepted statistical principles. Manual for Complex Litigation § 11.493 (4th ed.
 23   2018); see also GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D., P.C., 769 F.Supp.2d
 24   630 (S.D.N.Y. 2011). Dr. Kamins was mindful to set up the survey to meet these
 25   admissibility and reliability factors. Dkt. No. 104, p. 14, ¶ 23. Dr. Kamins’s report
 26   explains, in detail, how the survey design and implementation actually met each of
 27
      3
 28    The survey had secondary goals as well, to ask consumers about their perspective of
      the time-period represented by the PSR and the number of patients about whom the
      PSR was based. Id., at p. 7, ¶ 6.
                                              13
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8810 Page 20 of 26




  1   these criteria, including detailing: population considerations; sample considerations;
  2   design of the questionnaires; interviewing procedures; ensuring the data was
  3   accurately recorded, analyzed and reported; and ensuring its objectivity. Id., at pp. 14-
  4   23, ¶¶ 24-44. Defendants suggest the survey group was somehow incompatible with
  5   the class population, but they cannot deny the individuals surveyed were people with
  6   the same type of ailments as those in the class. Offering no evidence to show a
  7   population mismatch, this argument fails.
  8         The Manual espouses additional factors which support the survey used here, in
  9   that its questions should be “clear and not leading,” and conducted by qualified
 10   persons. Manual § 11.493. In such instances, “survey evidence should ordinarily be
 11   found to be sufficiently reliable under Daubert, . . . .” Id.; see also Ass Armor, LLC v.
 12   Under Armour, Inc., 2016 WL 7156092 (S.D. Fla. 2016). Even a survey which only
 13   uses a single piece of evidence to test consumer confusion can be sufficiently reliable,
 14   probative, and admissible, if it sufficiently replicates the market condition. See
 15   generally THOIP v. Walt Disney Co., 690 F.Supp.2d 218 (S.D.N.Y. 2010). Drs.
 16   Hartstone and Kamins’s survey met these criteria, as outlined in their declarations.
 17         Finally, Dr. Kamins devotes twenty pages to explaining the results of the
 18   survey, and his opinions and conclusions. Dkt. No. 104, pp. 23-43, ¶¶ 45-69. He
 19   identifies the questions, answers, rates of responses, and provides an analysis of each
 20   set of consumers’ ratings of the PSR at issue. Dr. Kamins opines that StemGenex’s
 21   advertising of its PSR is a material and motivating factor in consumer decision-
 22   making, and further that the PSR is misleading to reasonable consumers. Id., at pp. 42-
 23   43, ¶ 68.
 24         VIII. DEFENDANTS’ CHALLENGES TO THE SURVEY REVEAL
 25                                A LACK OF EXPERTISE
 26         Dr. Chiagouris actually agrees with several of the results that Plaintiffs obtained
 27   in their consumer survey, yet Defendants contend the survey was flawed without
 28   providing relevant and credible criticism. In fact, most of the contentions in the

                                                  14
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8811 Page 21 of 26




  1   reports by Dr. Chiagouris and Mr. Falkenhagen are irrelevant “straw man” arguments
  2   created simply to be knocked down. On closer examination, these factors compel
  3   denial of Defendants’ motion.
  4         As Dr. Kamins explains in his supplemental declaration responding to Drs.
  5   Chiagouris and Mr. Falkenhagen,4 the general design utilized for the survey was
  6   sound methodologically, and followed trustworthy research protocol. Kamins Supp.
  7   Dec., ¶ 4. Dr. Chiagouris’s complaint is really a rejection of the study because Dr.
  8   Chiagouris thought Plaintiffs should have examined a different research phenomenon.
  9   Id. But, proposing alternative studies does not equate to a flaw in the one Plaintiffs’
 10   experts conducted, and as noted, Defendants’ experts did not present any other
 11   empirical results of their own. Id.
 12         Drs. Hartstone and Kamins’s survey did not lack from proper controls. Dr.
 13   Kamins introduced multiple research controls into the study to establish that the
 14   appropriate respondents were queried and that the findings were trustworthy, valid,
 15   and reliable. See Kamins Supp. Dec., ¶ 5. The study did not require a separate “control
 16   group” because the research goal was to examine “the presence or absence” of the
 17   StemGenex PSR in an attempt to causally establish the impact that such charts had on
 18   the consumer’s decision whether to undergo stem cell surgery. Id. Therefore, to
 19   include a control group condition where the patient satisfaction claims are absent is
 20   nonsensical, since a disclaimer is not needed if no charts are presented. Id. Dr.
 21   Chiagouris’s lack of relevant qualifications exposes this flaw in his criticism. In
 22   addition, that Dr. Chiagouris has essentially theorized an entirely different research
 23   study with different research goals does not serve to invalidate the survey design. Id.
 24   Dr. Chiagouris also failed to conduct his own survey, as he did in other cases cited
 25
      4
 26     Concurrently filed with Plaintiffs’ opposition is the supporting “Supplemental
      Declaration of Michael A. Kamins, Ph.D., in Support of Plaintiffs’ Opposition to
 27   Defendants’ ‘Motion to Exclude Plaintiffs' Expert Witnesses: Dr. Michael Kamins and
      Dr. Eliot Hartstone’ Re Plaintiffs’ Motion for Class Certification” (“Kamins Supp.
 28   Dec.”). The declaration provides extensive rebuttal to points raised by Dr. Chiagouris
      and Mr. Falkenhagen critical to a thorough understanding of the reasons why
      Defendants’ arguments are not based in proper survey science.
                                               15
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8812 Page 22 of 26




  1   above where his resulting opinions were excluded. Finally, if a further control
  2   condition had been included, it would have been impossible to determine the rank
  3   order of attributes. Id. A multitude of other proper control mechanisms were used in
  4   the survey. Id., at ¶¶ 6-19. Thus, Defendants’ control and control group arguments are
  5   inapplicable.
  6         Dr. Kamins’s work was directly relevant to the issue presented by Plaintiffs’
  7   Motion. Defendants strain to convince the Court that while the survey was designed to
  8   measure a consideration to obtain the SCTT, a consumer’s decision to purchase is
  9   vastly different. This is non-expert semantics. As Dr. Kamins explains, the survey was
 10   able to measure whether the promotional material linked to StemGenex moved
 11   consumers down the purchase path through purchase consideration. See Kamins Supp.
 12   Dec., ¶ 34. Dr. Kamins also explained there is a wealth of literature linking purchase
 13   consideration to actual purchase. Id. “[I]t is deceptive to suggest that only purchasers
 14   can be surveyed in a decision making process, especially when those purchasers
 15   cannot and should not be sampled for the reasons specified above. It is traditional in
 16   marketing research that purchase intention can serve as a surrogate measure for actual
 17   purchase in a range of ‘real-world’ marketing applications as well as academic
 18   research.” Id., at ¶ 37. As Dr. Kamins also notes, a consumer decision whether to
 19   spend $14,900 on a stem cell treatment is “a relatively high involvement process,”
 20   unlike other ordinary purchase decisions. Id., at ¶ 38. Therefore, although Mr.
 21   Falkenhagen suggests the questions are materially different, it is inappropriate from a
 22   marketing and survey perspective to ask respondents whether or not they would
 23   purchase stem cell therapy; the best that can be done in a survey is to ask whether they
 24   were “very likely,” or “somewhat likely,” which are standard survey phrases. Id. Here
 25   again, this exposes Mr. Falkenhagen’s lack of survey expertise.
 26         The survey design also used proper stimuli and was unbiased. Dr. Kamins and
 27   Dr. Hartstone implemented proper survey interviewing and quality control techniques.
 28   They reviewed the survey for errors in “branching, comprehension and consistency”

                                                16
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8813 Page 23 of 26




  1   before it was launched, and did a stop-and-start pause early in the study. Kamins
  2   Supp. Dec., ¶ 20. Elimination of bias was a pillar of the study from the inception by
  3   random assignment of survey cells. Id., at ¶ 5. Further, to suggest the survey was
  4   biased because it was evaluating the importance of the PSR defies logic, since the
  5   causal premise of the study was whether the PSR—with and without a disclaimer—
  6   impacted potential consumers perceptions of either the importance or interpretation of
  7   the various attributes studied. Id., at ¶ 7.5 Secondary research was not implicated by
  8   the study. Id., at ¶ 21. The survey population was also consistent with the class
  9   population. Id., at ¶ 23.
 10         Plaintiffs’ experts’ survey further accurately replicated Defendants’ website.
 11   See, e.g., Kamins Supp. Dec., at ¶¶ 10, 17, 40, and 42. Defendants claim that because
 12   the entirety of the StemGenex website was not made available in the survey, it
 13   undermines the survey’s questions about the materiality of the PSR. This ignores the
 14   theory of Plaintiffs’ Motion that the PSR is a significant piece of the common
 15   evidence supporting certification, and the very point of conducting the survey. A
 16   myriad of other items might have been considered by consumers, and, in fact, the
 17   survey considered the PSR among nine factors, yet it was still shown to be the most
 18   material factor to consumers.
 19         Dr. Chiagouris also did not understand the statistical analysis Dr. Kamins used
 20   to the data in the survey, because he suggested that Dr. Kamins use a “chi-square
 21   procedure” rather than a “t-test,” even though they are identical tests. Kamins Supp.
 22   Dec., ¶ 6. Dr. Chiagouris also suggested a new and different analysis on a set of data
 23   on which Dr. Kamins reported, which becomes problematic when that suggestion
 24   addresses a different set of data and an entirely different research question. Id. Dr.
 25   Kamins’s analysis addressed the data presented in Figures 2a and 2b of his report
 26   5
       Defendants’ reference to an Edmondson case for comparison on bias is nonsensical,
 27   because the passage they cite undermines their argument. As Dr. Kamins’s testimony
      reveals, he criticized a study in that case for injecting bias with a description of the
 28   study itself: whether “models” were “models.” To argue that by asking consumers
      about a PSR, its meaning and its relative importance in decision-making is not
      remotely equivalent. Defendants do not appear to appreciate that distinction.
                                                 17
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8814 Page 24 of 26




  1   relating to the subject’s interpretation of the meaning of the patient satisfaction charts;
  2   Dr. Chiagouris’s suggestion, though, related to Figures 1a and 1b, relating to the
  3   importance of the patient satisfaction charts. Id. That suggests a different survey, not
  4   a problem with the survey that Dr. Kamins conducted.
  5         Defendants’ motion also discusses “numerous disclaimers” that should have
  6   been addressed in the survey. However, there is no evidence offered of these
  7   “disclaimers,” nor how they support the contention offered by Dr. Chiagouris.
  8   Additionally, a review of Dr. Chiagouris’s report indicates he only considered certain
  9   of Defendants’ evidence in formulating opinions, rather than a complete record of all
 10   available evidence. For example, Dr. Chiagouris reviewed and relied upon witnesses
 11   who supplied declarations supporting Defendants’ position, but appears to have
 12   entirely discounted other documentary evidence, and testimonial evidence in affidavits
 13   and deposition transcripts. Selectively citing only the evidence that might support his
 14   conclusions renders the record on which Dr. Chiagouris relied incomplete.
 15         Even as Defendants failed to submit evidence to attempt to qualify Mark
 16   Falkenhagen as an expert witness, they complained that a portion of the data used by
 17   Dr. Kamins was not timely made available to them until the filing of Dkt. No. 104.
 18   But, Defendants omit several key facts. First, they had four months to prepare
 19   opposition briefing, from August 6, 2018 to December 17, 2018; second, they had the
 20   vast majority of Dr. Kamins’s data on August 6, 2018, and had all of the data about
 21   which they complain on October 24, 2018; they deposed Dr. Kamins on October 22,
 22   2018, and were able to depose him further (but declined); and they deposed Dr.
 23   Hartstone on October 25, 2018. Dkt. No. 105, 3:27-5:1. Most importantly, Defendants
 24   requested, and were granted 30 additional days to prepare oppositions solely because
 25   of this issue. Dkt. No. 106. In sum, it is disingenuous to complain about any delays in
 26   obtaining data after the Court granted Defendants all of the remedies they requested,
 27   and all of the survey data had been made available to them well before their
 28   opposition deadlines.

                                                  18
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8815 Page 25 of 26




  1         Finally, Defendants quibble with the conclusions Dr. Kamins reached based on
  2   the survey results. Defendants are, of course, free to argue that the survey results
  3   should support other conclusions. But, that does not support a conclusion the survey is
  4   inadmissible, it is an argument as to the weight that should be ascribed to it. It also
  5   does not undermine the materiality of the evidence about the PSR. This Court is fully
  6   capable of evaluating Drs. Hartstone and Kamins’s reports and declarations, and
  7   ascribing the appropriate weight to those items in the context of its analysis of class
  8   treatment.6
  9                                    IX. CONCLUSION
 10         Drs. Hartstone and Kamins constructed and implemented an appropriate survey
 11   in accordance with their expert credentials. They collected responses from relevant
 12   consumers regarding the materiality of Defendants’ PSR. Based on that survey, Dr.
 13   Kamins opined that the PSR was material to consumers’ decisions to purchase SCTT
 14   because it was confusing to a significant percentage of consumers, and its meaning
 15   misinterpreted. Although Defendants’ motion contends that different studies could
 16   have been conducted, as Dr. Kamins notes, that other studies could have been
 17   performed does not invalidate the study that was performed with Dr. Hartstone. As Dr.
 18   Kamins concludes in Paragraph 35 of his Supplemental Declaration:
 19
                   Although Dr. Chiagouris identifies six areas of concern with my
 20
            report, a deeper dive into his identified issues shows that for the most part
 21         they relate to different, but not better methodological approaches that he
 22         would have taken, as opposed to what I actually did empirically. While
            he critiques me for this, it is important for the reader to understand that
 23         there are many ways, and many issues which could have been addressed
 24         in this action, but I chose to study two specific issues: Mainly, the
            importance and consumer interpretation of nine common statements (or
 25
            factors) which appeared on the StemGenex website for a long period of
 26         time, inclusive of the presence or absence of a disclaimer on the patient
 27         satisfaction charts. The fact that Dr. Chiagouris may believe other
      6
 28     The balance of Dr. Kamins’s Supplemental Declaration provides additional
      responsive reasoning why Dr. Chiagouris’s and Mr. Falkenhagen’s opinions on other
      areas are unsound.
                                             19
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
Case 3:16-cv-02816-AJB-NLS Document 123 Filed 01/25/19 PageID.8816 Page 26 of 26



            questions are more important to study in no way subtracts from the
  1
            validity, reliability and trustworthiness of my report.
  2
  3
            Overall, the survey by Drs. Hartstone and Kamins was fundamentally sound in
  4
      both design and execution. The proper universe was examined and the representative
  5
      sample was drawn from that universe; the survey’s methodology and execution were
  6
      in accordance with generally accepted standards of objective procedure and statistics
  7
      in the field of such surveys; the questions were not leading or suggestive; the data
  8
      gathered was accurately reported; and the experts conducting the survey are
  9
      recognized experts. It is admissible under Daubert. The survey and Dr. Kamins’s
 10
      opinions are also entitled to great weight because the methodology is sufficiently
 11
      reliable. Finally, it satisfies Comcast and supports that a class should be certified
 12
      because it shows the materiality of the PSR consistent with Plaintiffs’ theory of the
 13
      case and other documentary and testimonial evidence.
 14
            For all of the above reasons, Defendants’ Motion to Strike Reports of Dr.
 15
      Michael Kamins and Dr. Eliot Hartstone (Dkt. Nos. 110 and 112) regarding Plaintiffs’
 16
      Motion for Class Certification should be DENIED.
 17
 18
      Respectfully submitted,
 19
 20   Dated: January 25, 2019        MULLIGAN, BANHAM & FINDLEY
 21
                                     BERGER, WILLIAMS & REYNOLDS, LLP
 22
 23                                  By: /s/ Harvey C. Berger
 24                                  Harvey C. Berger
                                     Attorneys for Plaintiffs
 25
 26
 27
 28

                                               20
      PLAINTIFFS’ OPPOSITION TO MOTION TO STRIKE KAMINS/HARTSTONE
      RE: MOTION FOR CLASS CERTIFICATION          3:16-cv-02816-AJB-NLS
